
	

114 S1147 IS: To designate the Federal building and United States courthouse located at 83 Meeting Street in Charleston, South Carolina, as the “J. Waties Waring Judicial Center”.
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1147
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Graham (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the Federal building and United States courthouse located at 83 Meeting Street in
			 Charleston, South Carolina, as the J. Waties Waring Judicial Center.
	
	
		1.J. Waties Waring Federal building and United States courthouse
 (a)DesignationThe Federal building and United States courthouse located at 83 Meeting Street in Charleston, South Carolina, shall be known and designated as the J. Waties Waring Judicial Center.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the J. Waties Waring Judicial Center.
			
